Citation Nr: 1311555	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  12-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from September 1953 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that determined that new and material evidence had not been received to reopen the previously denied claim of service connection for hearing loss.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim to reopen is addressed below.  The underlying claim of service connection is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the Board in a decision dated March 30, 2009.

2.  Evidence received since the March 2009 Board decision that denied service connection for hearing loss relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 2009 Board decision that denied the claim of service connection for hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2012).

2.  The evidence received since the March 2009 decision that denied service connection for hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including organic diseases of the nervous system, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection will be granted for a chronic disease identified in service and at any time thereafter.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In this case, a March 2009 Board decision denied the claim of service connection for hearing loss.  Decisions of the Board are final unless appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal that determination to the Court, thus, in order to reopen the claim, new and material evidence is required for VA to reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

However, in Hensley  v. Brown, 5 Vet. App. 155 (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of 38 C.F.R. § 3.385 and by submitting evidence that his current disability is related to his active service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley, at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Regardless of when the criteria of 38 C.F.R. § 3.385  are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  Id., at 159. 

The Veteran contends that his current bilateral hearing loss is due to in-service noise exposure during close firing of heavy artillery pieces, machine guns, and small arms.  His statements suggest that he believes hearing loss began in 1955.

At the time of the March 2009 Board decision, the evidence of record included the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214), service treatment records, and a post-service VA and private medical treatment records.

The Veteran's DD-214 indicated completion of a basic field artillery training course in 1954, therefore, exposure to heavy artillery, machine gun, and small arms fire was presumed.  

The Veteran's service treatment records were silent as to any complaints, treatments, or diagnoses of hearing loss.  During his period of active service, he had undergone six whispered voice tests in 1952, 1953, 1955, 1956, 1958, and 1959.  On all tests, the Veteran received clinically normal scores of 15 out of 15.

Following service, a private audiogram from the Oceanside Hearing Aid Center dated in November 2002 shows that the Veteran was shown to have pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
50
85
LEFT
5
20
15
40
55

A letter from a private audiologist at the Hearing Center, Inc., dated in February 
2006, shows that the Veteran had reported a history of noise exposure from gun and cannon fire during his period of active service.  Hearing tests were said to have revealed high frequency sensorineural hearing loss.  The examiner could not state for sure that this was the cause of his hearing loss, but added that noise exposure and age may be contributing factors.

A VA examination report dated in March 2006 showed that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examined opined that his current bilateral hearing loss was more likely unrelated to active service.  In reaching this conclusion, the examiner relied on the in-service whispered or spoken voice test results.  The examiner also speculated that the 2002 examination was the first time the Veteran had been diagnosed with hearing loss, based on the absence of earlier evidence in the record.  It had been more than 50 years since the end of active service, he was 75 years old, and had never used a hearing aid.  

A letter from R. Amir, M.D., dated in February 2007, shows that the Veteran reported a history of in-service noise exposure from 155 mm and 105 mm Howitzers.  He also reported the absence of exposure to high level noise in civilian life.  In light of the foregoing, Dr. Amir concluded that it was as likely as not that his hearing loss was related to military service.

The Veteran had also submitted additional evidence in support of his claim, including an executive summary of a study analyzing noise in the military and its potential effects on hearing loss, a public law that included commission of a study to consider hearing loss of those in service, a chart of sound levels produced by various military weapons, and samples of documents granting benefits for hearing loss in service or opining as to military service causation for hearing loss.

In its March 2009 decision, the Board determined that the March 2006 VA examination report to be the most credible and probative evidence of record, as it was based on review of the documented history, interview of the Veteran, audio examination, and included a detailed rationale.  The Board afforded the opinion of Dr. Amir less probative weight as it did not include a rationale for the conclusion reached.  The Board also considered the treatise evidence submitted by the Veteran, but concluded that the evidence submitted was too general to make a causal link between the Veteran's current hearing loss and any incident in service.

Following the Board's March 2009 decision, the Veteran resubmitted a copy of Dr. Amir's February 2007 medical opinion.

The Veteran also submitted a copy of a relevant portion of the Occupational Safety and Health Act of 1970 (OSHA) suggesting that exposure to impulsive or impact noise should not exceed 140 decibels peak sound pressure level, and the levels of hearing exposure that would require the use of personal protective equipment.

The Veteran submitted a copy of an undated Base Noise Advisory from Camp Pendleton informing those on base of an upcoming four-day period of shelling.

In a letter dated in December 2010, the Veteran referenced a Marine Corp Order Numbered 6260 which was said to require the use of hearing protection devices, emphasizing that a single impulse noise of 140 decibels was likely to cause hearing loss, and that the failure to comply would result in disciplinary action.  The Order further suggests that high intensity impulse noise and loud continuous noise may result in hearing loss, and that because of its incremental and cumulative nature, the hearing loss may not be noticed until serious impairment has already taken place.

The newly received evidence, to specifically include the OSHA provisions and Marine Corp Order Number 6260, addresses the likelihood that exposure to loud noise may result in a hearing loss disability.  Such evidence pertains to an element of the claim that was previously found to be lacking.  The new evidence, when considered with the old, raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for hearing loss.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for hearing loss is granted.


REMAND

Having reopened the Veteran's claim of service connection for hearing loss, the Board finds that additional development is required prior to further adjudication of this matter.  In this regard, the Board specifically notes the Marine Corp Order Number 6260, which suggested that high intensity impulse noise and loud continuous noise could result in hearing loss, and that because of its incremental and cumulative nature, the hearing loss may not be noticed until serious impairment has already taken place.  While medical treatises and articles can be very helpful and important in establishing a claim, it is generally required that they be combined with an opinion of a medical professional.  See Sacks v. West, 11 Vet. App. 314 (1998).  As such, the Board finds that the Veteran must be afforded another VA audiological examination to determine whether exposure to acoustic trauma in service has resulted in a current hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that while the Veteran's service treatment records showed that whispered voice tests revealed hearing acuity of 15/15, bilaterally, a whispered voice test is not an assessment of hearing acuity consistent with 38 C.F.R. § 3.385.  This is significant because, even though disabling hearing loss may not have been demonstrated during service, service connection may still be established by showing a current hearing loss disability coupled with evidence that such disability is related to active service

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) shall schedule the Veteran for a VA examination so as to ascertain the precise nature and etiology of bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination. 

After the completion of the examination and review of the record, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's current hearing loss had its onset in service, had its onset in the year immediately following active service, or is the result of acoustic trauma sustained during active duty from 1953 to 1955.

In doing so, the examiner must consider and comment on the documents of record as they apply to the Veteran's current hearing loss disability, to specifically include the Marine Corp Order Number 6260 which suggested that high intensity impulse noise could result in hearing loss, and that because of its incremental and cumulative nature, the hearing loss may not be noticed until serious impairment has already taken place.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  The medical reasons for accepting or rejecting the Veteran's report of continuity of symptoms since service should be set forth in detail.

If the examiner is unable to provide the necessary opinions without resorting to speculation, he or she must provide reasons for this inability, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

2.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


